IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHARON M. JAMES,           §
                           §                 No. 563, 2019
      Plaintiff Below,     §
      Appellant,           §                 Court Below—United States
                           §                 District Court for the District of
      v.                   §                 Delaware
                           §
A.C. MOORE ARTS AND CRAFTS §                 Civ. No. 18-063-CFC
INC./SBAR’S INC., et al.,  §
                           §
      Defendants Below,    §
      Appellees.           §


                           Submitted: January 13, 2020
                           Decided:   January 16, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                  ORDER

      This 16th day of January 2020, it appears to the Court that:

      (1)    The appellant, Sharon James, is engaged in litigation in the United

District Court for the District of Delaware (the “District Court”). She purported to

file this appeal from an order of the District Court.

      (2)     On December 31, 2019, the Senior Court Clerk issued a notice

directing the appellant to show cause why the appeal should not be dismissed based

on this Court’s lack of jurisdiction to consider an appeal from the District Court. In

response to the notice, James argues that this Court should accept the appeal as an
interlocutory appeal under Delaware Supreme Court Rule 42. Although unclear, she

also appears to suggest that this Court should accept the case under Delaware

Supreme Court Rule 41, as a certification of questions of law.

         (3)    This Court has no jurisdiction to consider an appeal from the District

Court, whether from a final or interlocutory order.1                Moreover, this Court’s

jurisdiction over certified questions of law may be invoked only upon certification

by a judge of specified courts or other governmental bodies, not by a litigant. 2

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                            BY THE COURT:


                                            /s/ Gary F. Traynor
                                            Justice




1
    DEL. CONST. Art. IV, § 11.

2
  Id. Art. IV, § 11(8); DEL. SUPR. CT. R. 41(a), (c)(i), (ii). See also Harmon v. Wilson, 2007 WL
2993569 (Del. Oct. 15, 2007) (dismissing appeal that failed to satisfy requirements for seeking
certification of questions of law under Rule 41).



                                               2